Citation Nr: 1045510	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-46 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 0 percent for spontaneous 
pneumothorax, to include a rating in excess of 10 percent earlier 
than July 1, 2010.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from August 1953 to 
September 1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Jackson, Mississippi.  
In that decision, the RO increased the rating for spontaneous 
pneumothorax to 10 percent (effective January 2009).  The Veteran 
filed a notice of disagreement in March 2009.  In October 2009, 
the RO proposed to decrease the rating to 0 percent.  In April 
2010, the RO completed that action (effective July 1, 2010).  

In September 2010, the Veteran testified before the undersigned 
at a Board hearing.  A copy of the transcript has been associated 
with the file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Pulmonary function testing revealed forced expiratory volume 
in one second (FEV-1) that was 99 percent of what was predicted.

2.  A VA examiner identified the FEV-1 as the most appropriate 
test for evaluating the current severity of the Veteran's 
spontaneous pneumothorax.


CONCLUSION OF LAW

The criteria for a compensable rating for spontaneous 
pneumothorax, to include a rating in excess of 10 percent earlier 
than July 1, 2010, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Codes (DCs) 
6843, 6845 (2010).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased rating for spontaneous pneumothorax

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2010).  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition should 
be emphasized.  38 C.F.R. § 4.1 (2010).  Examination reports are 
to be interpreted in light of the whole recorded history, and 
each disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2 (2010).  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
is to be assigned.  38 C.F.R. § 4.7 (2010).  

The Board notes that while the regulations require review of the 
recorded history of a disability by the adjudicator to ensure an 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present level 
of the Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged 
ratings are appropriate for an increased rating claim whenever 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Here, the Veteran was granted service connection for spontaneous 
pneumothorax in March 1956 and rated under DC 6814.  In January 
2009, the Veteran filed a claim seeking a compensable rating.  
The RO increased the Veteran's rating to 10 percent in March 2009 
and changed the DC to 6899-6845 (chronic pleural effusion or 
fibrosis).  In October 2009, the RO proposed to reduce the 
Veteran's rating to 0 percent.  The Veteran was given notice of 
the proposal, but no medical evidence was obtained showing that 
the reduction should not be completed.  Accordingly, the 
Veteran's rating was reduced to noncompensable by an April 2010 
rating decision, effective July 1, 2010.  

Pursuant to VA's rating schedule, the assignment of a disability 
rating for a respiratory disability is derived by a purely 
mechanical application of the rating schedule to the numeric 
designations assigned based on pulmonary function tests (PFTs).  
38 C.F.R. § 4.97 (2010).  

DC 6845 (for chronic pleural effusion or fibrosis) and DC 6843 
(covering traumatic chest wall defect, pneumothorax, hernia, etc) 
are both rated under the general formula for restrictive lung 
disease.  A 10 percent rating is assigned when Forced Expiratory 
Volume in one second (FEV-1) is between 71 and 80 percent of what 
was predicted, where FEV-1/FVC (FVC stands for forced vital 
capacity) is between 71 and 80 percent of what was predicted, or 
where DLCO (SB) (diffusion capacity of the lung for carbon 
monoxide by single breath method) is between 66 and 80 percent of 
what was predicted.  A 30 percent rating is assigned where there 
is FEV-1 between 56 and 70 percent predicted, where FEV-1/FVC is 
between 56 and 70 percent of predicted, or where DLCO (SB) is 
between 56 and 65 percent of what was predicted.  

Note (2) states that following episodes of total spontaneous 
pneumothorax, a rating of 100 percent shall be assigned as of the 
date of hospital admission and shall continue for three months 
from the first day of the month after hospital discharge.  
38 C.F.R. § 4.97 (2010).  

The rating schedule provides that if the DLCO (SB) test is not of 
record, the evaluation should be based on alternative criteria as 
long as the examiner states why the test would not be useful or 
valid in a particular case.  38 C.F.R. § 4.96(d)(2) (2010).  
Furthermore, when PFTs are not consistent with clinical findings, 
the evaluation should be based on the PFTs unless the examiner 
states why they are not a valid indication of respiratory 
functional impairment in a particular case.  38 C.F.R. 
§ 4.96(d)(3) (2010).  

Post-bronchodilator studies are required when PFTs are done for 
disability evaluation purposes except when the results of pre-
bronchodilator pulmonary function tests are normal or when the 
examiner determines that post-bronchodilator studies should not 
be done and states why.  38 C.F.R. § 4.96(d)(4) (2010).  When 
evaluating based on PFTs, post-bronchodilator results are used in 
applying the evaluation criteria in the rating schedule unless 
the post-bronchodilator results were poorer than the pre-
bronchodilator results.  In those cases, the pre-bronchodilator 
values should be used for rating purposes.  38 C.F.R. 
§ 4.96(d)(5) (2010).  

When there is a disparity between the results of different PFTs 
so that the level of evaluation would differ depending on which 
test result is used, the test result that the examiner states 
most accurately reflects the level of disability should be used.  
38 C.F.R. § 4.96(d)(6) (2010).  

The Veteran testified at a hearing before the Board in September 
2010 that he experienced shortness of breath periodically that 
has a spontaneous onset.  The Veteran indicated that he uses an 
inhaler.

Several treatment records have been obtained during the course of 
the Veteran's appeal.  In March 2008, a VA record showed an 
abnormal chest on a CT scan.  This record also mentioned that the 
Veteran had chronic obstructive pulmonary disease (COPD), but he 
had no symptoms and was off medication so it was unclear why it 
was on his chart.  A December 2008 VA chest CT scan mentioned 
chronic changes in the lower lung fields and interstitial lung 
disease, but it was not acute.  A VA medical record from the same 
month showed no cough, shortness of breath, or chest pain.  

In February 2009, the Veteran underwent a VA examination at which 
it was noted that the Veteran had a history of a spontaneous 
right pneumothorax which occurred in 1955.  He had no further 
episodes of pneumothorax.  He did smoke a pack of cigarettes per 
day for 15 years and discontinued use in the early 1970s.  Over 
the past 20 years he has had shortness of breath on exertion.  He 
can walk three to four blocks on level ground before he 
experiences shortness of breath.  He has no history of cough, 
wheezing, asthma, tuberculosis, or recurrent pneumonia.  He did 
have pneumonia in 2001 and was admitted, but it cleared after two 
days.  

He had pulmonary nodules in 2007 which were felt to be related to 
old granulomatous disease.  There were no changes in CT scans 
from April and July 2008.  The examiner noted that prior chest x-
rays showed chronic interstitial disease in both lower lobes, 
most prominently on the right side.  X-ray findings had been 
stable.  He had night sweats, but no fever.  He did use an 
inhaler about 12 times per month for shortness of breath.  

Objectively, the Veteran had a symmetrical chest with good 
expansion on inspiration.  The lungs were clear to percussion and 
auscultation.  The Veteran did not appear short of breath at 
rest.  There was no use of accessory muscles of respiration or 
clubbing of digits.  He had no heaves, thrills, shocks, murmurs, 
gallops, clicks or audible rubs.  Tests were reviewed.  He had 
FEV-1 of 99 percent predicted.  He was able to engage in 
activities of daily living without restriction and his 
respiratory disability would not interfere with his ability to 
work.  The Veteran had previously worked in construction.  

There are two PFT tests dated February 18, 2009 in the file.  One 
report, printed off of the Compensation and Pension Interchange 
(CAPRI) showed a standard study of FEV-1 (forced expiratory 
volume in one second) of 84 percent predicted and a FEV-1/FVC 
(forced vital capacity) of 78 percent predicted.  After a 
bronchodilator the values were 86 percent predicted for FEV-1 and 
73 percent predicted for FEV-1/FVC.  The DLCO (diffusion capacity 
of carbon monoxide, single breath) was 48 percent predicted.  
Poor lung volumes and diffusing capacity along with poor 
functional residual capacity matching was noted.  

The second PFT test, also dated February 18, 2009, showed a FEV-1 
value of 99 percent.  FEV-1/FVC was 73 percent and DLCO was 
72 percent.  

In a September 2009 addendum to the February 2009 VA examination, 
the examiner addressed the conflict.  She reviewed the previous 
VA examination and previous PFTs in the claims file.  The 
examiner said the February 2009 VA examination report itself 
stated that the FEV-1 of 99 percent predicted, and concluded that 
the "PFTs that are reported in CPRS/Capri are not accurate on 
this patient.  That is why we noted in our diagnosis the correct 
value."  The examiner stated that the 99 percent value most 
closely reflected the severity patient's respiratory status or 
disability.  

Other records support the examiner's contention.  A July 2009 VA 
record states February 2009 PFTs were noted as normal.  The 
Veteran was on Albuterol as needed for shortness of breath.  
Again, the clinician was dubious about the COPD diagnosis.  A 
January 2010 VA record also shows his PFT from February 2009 was 
noted as normal.  

Other records also support the findings of the February 2009 VA 
examination concerning the Veteran's symptoms.  Another July 2009 
VA record shows the Veteran complained of chronic lack of rest 
that had been bothering him more recently.  He reported some 
occasional shortness of breath and feels better sitting upright.  
He felt more uncomfortable than smothered.  Lying down made him 
irritable.  He felt like this for a long time "off and on."  
His Albuterol relieved his shortness of breath.  He felt his 
dyspnea on exertion (every 2-3 blocks) has been his baseline for 
awhile.  It was stable.  

As explained above, the Veteran's service connected lung 
disability, spontaneous pneumothorax, is rated based on the 
results of pulmonary function testing.  Additionally, the 
regulations provide that when there is a disparity between the 
results of different PFTs so that the level of evaluation would 
differ depending on which test result is used, the test result 
that the examiner states most accurately reflects the level of 
disability should be used.  38 C.F.R. § 4.96(d)(6) (2010).  

In this case, the examiner in 2009 reviewed the results of the 
Veteran's PFT.  The examiner then opined that the FEV-1 result of 
99 percent of predicted was the most accurate reflection of the 
current severity of the Veteran's spontaneous pneumothorax.  
Reviewing the regulations, a FEV-1 of 99 percent of predicted 
does not warrant a compensable rating.

The Board has reviewed the Veteran's claims file, but notes that 
no other PTFs were conducted during the course of the Veteran's 
appeal; and moreover, the Veteran testified that he did not doubt 
the accuracy of the results of the PFT that was conducted in 
2009.  

Although the general rating formula for restrictive lung disease 
under 38 C.F.R. § 4.97 does provide for an increase if values are 
between 71 and 80 percent of what was predicted for FEV-1/FVC or 
where DLCO (SB) is between 66 and 80 percent of what was 
predicted, 38 C.F.R. § 4.96(d)(6) states that when there is a 
disparity between the results of different pulmonary function 
tests so that the level of evaluation would differ depending on 
which test result is used, the test result that the examiner 
states most accurately reflects the level of disability should be 
used.  Here, the examiner stated in the September 2009 addendum 
that the test result that should be used is the FEV-1 result, 
which does not provide for an increase because it was 99 percent 
of what was predicted.  No increase can be found under DC 6843 or 
6845.  

Additionally, the Veteran has had no episodes of spontaneous 
pneumothorax per the February 2009 VA examination.  38 C.F.R. 
§ 4.97, Note (2).  

As such, the Board finds an increased rating for spontaneous 
pneumothorax is not warranted.  A current compensable rating is 
not warranted.  A rating in excess of 10 percent prior to July 1, 
2010 is not warranted.  

The Board has also considered whether an extraschedular rating is 
warranted.  If an exceptional case arises where ratings based on 
the statutory schedules are found to be inadequate, consideration 
of an "extra-schedular" evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities will be made.  
38 C.F.R. § 3.321(b)(1) (2010).  The Court has held that the 
determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry, 
the responsibility for which may be shared among the RO, the 
Board, and the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.  Thune v. Peake, 22 Vet. App. 
111 (2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  This means 
that initially there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and no 
referral is required.  If the criteria do not reasonably describe 
the claimant's disability level and symptomatology, a 
determination must be made whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  

In this case, the medical evidence fails to show anything unique 
or unusual about the Veteran's respiratory disability that would 
render the schedular criteria inadequate.  The Veteran's main 
symptom is shortness of breath, which is evaluated in the 
pulmonary function testing.  Furthermore, the VA examiner in 2009 
found that the Veteran's spontaneous pneumothorax did not prevent 
any activities of daily living and would not interfere with his 
ability to work.  As such, it would not be found that his 
disability met the "governing norms" of an extraschedular 
rating.  An extraschedular rating is not warranted.  As the 
criteria for a compensable rating or a rating in excess of 
10 percent earlier than July 1, 2010 for the spontaneous 
pneumothorax have not been shown on either a schedular or 
extraschedular basis, the Veteran's claim is denied.  

II.  Duties to Notify and Assist  

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  Notice must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits and must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With 
respect to service connection claims, a section 5103(a) notice 
should also advise a claimant of the criteria for establishing a 
disability rating and effective date of award.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in February 2009, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above as 
well as how disability ratings and effective dates are 
formulated.  

VA and private treatment records have been obtained and are in 
the file.  Additionally, the Veteran testified at a hearing 
before the Board.  In a January 2010 statement, the Veteran said 
he was treated by a Dr. Miller, who died.  Then he was treated by 
Dr. Adams at Simpson General Hospital.  After that, he was 
treated by VA.  At the September 2010 Board hearing, the Veteran 
said he was not seeing a private doctor for his breathing 
problem.  (Transcript, p 6.)  As such, it does not appear that 
additional records exist that must be obtained in order to make a 
fair decision in this case.

The Veteran was also provided a February 2009 VA examination (the 
report and addendum of which have been associated with the claims 
file).  The Board finds the above VA examination to be thorough 
and adequate upon which to base a decision with regard to the 
Veteran's claim.  The VA examiner personally interviewed and 
examined the Veteran, including eliciting a history from the 
Veteran, and provided the information necessary to evaluate his 
disability under the applicable rating criteria.  Additionally, 
the examiner reviewed the file and explained how the PFT should 
be used to evaluate the Veteran's spontaneous pneumothorax.
 
All Social Security Administration (SSA) records have not been 
associated with the file.  A December 2009 response from the SSA 
was negative for records as they had been destroyed.  A December 
2009 memo details the attempt to obtain SSA records.  The Veteran 
was notified of the unavailability of SSA records in January 
2010.  The Board concludes that further attempts to obtain these 
records would be futile.  

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.  


ORDER

A compensable rating for spontaneous pneumothorax, to include a 
rating in excess of 10 percent earlier than July 1, 2010, is 
denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


